 



Exhibit 10(yy)
[date]
PERSONAL AND CONFIDENTIAL
[Name]
[Street Address]
[City, State Zip]
RE:  Fiscal 2006 Bonus
Dear [Grantee]:
     In recognition of your long-term commitment to Sysco Corporation (“SYSCO”)
and its customers and of your expected future contributions to our corporate
financial objectives, you have been granted an opportunity to earn a performance
bonus for fiscal year 2006 under the SYSCO Corporation 2000 Management Incentive
Plan (the “Plan”).
     You will not receive any bonus unless SYSCO achieves an Increase in
Earnings Per Share of at least ___% (“Target A”) and achieves a Return on
Stockholders’ Equity of at least ___% (“Target B”). If Target A and Target B
have been met, then subject to the further adjustments and additions provided
for elsewhere in the Plan and this Agreement, a portion of your bonus (“Part A”)
will depend upon the results of the Operations of SYSCO as shown on Table A
attached hereto, and the balance of your bonus (“Part B”) will depend on the
aggregate performance of the Subsidiaries that you supervise (the “Supervised
Operations”).
Part A Bonus Calculation
Part A of any bonus you may earn will be equal to the product of:
(i) 35% of your annual base salary in effect at the fiscal year end (“Base
Salary”); and
(ii) the appropriate percentage shown on Table A which coincides with the
appropriate Increase in Earnings per Share and Return on Stockholder’s Equity
for SYSCO as a whole.
Part B Bonus Calculation
     In calculating Part B of your bonus, the financial results of the
Supervised Operations will be aggregated, and the Supervised Operations will be
considered a single Subsidiary which has achieved such aggregated financial
results. Part B of any bonus you may earn will be equal to the product of:
(i) the sum of:

  a.   70% of the appropriate percentage shown on Table B which coincides for
the Supervised Operations with the appropriate level of Return on Capital and
Increase in Operating Pretax Earnings; and

 



--------------------------------------------------------------------------------



 



[date]
Page 2
 

  b.   30% of the appropriate percentage shown on Table B which coincides for
the Supervised Operations with the appropriate level of Return on Capital and
Increase in Pretax Earnings; and

(ii) 70% of your Base Salary.
Maximum Bonus Amounts
     Although Tables A and B have only been calculated to 370% and 172%,
respectively, the “grids” shall be deemed to continue to increase in the same
ratios as set forth. However, notwithstanding the foregoing and any other
provision in this Agreement to the contrary, your bonus amount for fiscal 2006
(including, if applicable, the value of any Additional Shares and Additional
Cash Bonus) cannot exceed 1% of SYSCO’s earnings before income taxes as publicly
disclosed in the “Consolidated Results of Operations” section of SYSCO’s annual
report to the Securities and Exchange Commission on Form 10-K for fiscal year
2006.
General Rules Regarding Bonus Calculation
     In determining whether or not the results of operations of the Supervised
Operations or SYSCO result in a bonus, SYSCO’s accounting practice and generally
accepted accounting principles shall be applied on a basis consistent with prior
periods, and such determination shall be based on the calculations made by
SYSCO, approved by the Compensation and Stock Option Committee of SYSCO’s Board
of Directors (“Plan Compensation Committee”) and binding on you.
Tax Law Changes
     If the Internal Revenue Code is amended during the fiscal year and, as a
result of such amendment(s), the effective tax rate applicable to the earnings
of SYSCO (as described in the “Summary of Accounting Policies” section of
SYSCO’s annual report to the Securities and Exchange Commission on Form 10-K)
changes during the year, the calculation of the net after-tax earnings per share
of SYSCO for fiscal 2006 shall be made as if such rate change had not occurred
during 2006.
Payment
     Within 90 days following the end of each fiscal year, SYSCO shall determine
and the Plan Compensation Committee shall approve the amount of any bonus earned
by you under this Agreement. Such bonus shall be payable in the manner, at the
times and in the amounts provided in the Plan.
Definitions
     The capitalized terms in this document have the meaning ascribed to them in
the Glossary attached hereto. Any capitalized terms not included in the Glossary
have the meanings ascribed to them in the Plan.
Additional Documents
     Enclosed for your review are copies of the Plan document and other
explanatory materials. All of the enclosed documents are important legal
documents that should be reviewed carefully and kept in a safe place. Please
complete the enclosed forms as soon as possible, and return them to Connie
Brooks.

 



--------------------------------------------------------------------------------



 



[date]
Page 3
 

     Thank you for your hard work and service. Your efforts, which are an
integral part of SYSCO’s growth and progress, are deeply appreciated. If you
should have any questions about your bonus opportunity or the Plan, please
contact Mike Nichols.
Sincerely,
 
Richard J. Schnieders
Chairman, CEO and President
Enclosures
cc: [                                ]
Accepted and Agreed:
 
Name
 
Date

 



--------------------------------------------------------------------------------



 



GLOSSARY
     1. Total Capital — for any Subsidiary, the sum of the following components:
(a) Stockholders’ equity — the average of the amounts outstanding for such
Subsidiary at the end of each quarter for which the computation is being made
(quarterly average basis).
(b) Long-term debt — the average of the long-term portion of debt of such
Subsidiary outstanding at the end of each quarter for which the computation is
being made (quarterly average basis).
(c) Intercompany borrowings — the average of the amount outstanding at the end
of each day during the period for which the computation is being made (daily
average basis).
(d) Average patronage dividend receivable — the average of the amount
outstanding at the end of each period for which the computation is being made
(monthly average basis).
(e) Adjustments — amounts allocated to capital with respect to (i) fixed rate
intercompany loans, (ii) capitalized leases, and (iii) below market plant and
equipment costs.
     2. Return on Capital — the Return on Capital for any Subsidiary is
expressed as a percentage and is computed by dividing the Subsidiary’s pretax
earnings (the calculation of which does not include gain on the sale of fixed
assets and intercompany interest income and is subject to adjustment to include
taxes that would have been included but for the timing of any tax deferrals so
that results are consistent with fiscal 2005) by the Subsidiary’s Total Capital.
     3. Return on Stockholders’ Equity — expressed as a percentage and computed
by dividing the Company’s net after-tax earnings for fiscal 2006 by the
Company’s average stockholders’ equity at the end of each quarter during the
year.
     4. Increase in Earnings Per Share — expressed as a percentage increase of
the net after-tax earnings per share for fiscal 2006 over the net after-tax
earnings per share for fiscal 2005.
     5. Increase in Pretax Earnings — the Increase in Pretax Earnings is
expressed as a percentage increase of the Supervised Operations’ pretax earnings
for fiscal 2006 (the calculation of which does not include gain on the sale of
fixed assets [discretionary provision removed]) compared to the greater of
(a) the Supervised Operations’ actual pretax earnings for fiscal 2005 or
(b) those pretax earnings which would have been required to have been earned by
the Supervised Operations in fiscal 2005 in order to have obtained Target C.
     6. Increase in Operating Pretax Earnings — the Increase in Operating Pretax
Earnings is expressed as a percentage increase of the Supervised Operations’
operating pretax earnings for fiscal 2006 (the calculation of which does not
include gain on the sale of fixed assets [discretionary provision removed])
compared to the Supervised Operations’ operating pretax earnings for fiscal
2005.
     7. Quarterly Averages — In determining the average amount outstanding of
stockholders’ equity, long-term debt and adjustments above, and the quarterly
average stockholders’ equity, such averages shall be determined by dividing five
(5) into the sum of the amounts outstanding of the relevant category at the end
of each of the four quarters of the fiscal year plus the amount outstanding of
the relevant category at the beginning of the fiscal year.
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Plan.

 



--------------------------------------------------------------------------------



 



TABLE A
PERFORMANCE OF SYSCO AS A WHOLE
 
 
Return     on   PERCENTAGE INCREASE IN EARNINGS PER SHARE: Equity:              
                                                                               
      __%   __%   __%   __%   __%   __%   __%   __%   __%   __%   __%   __%  
__%   __%   __%   __%   __%   __%   __%   __%   __%   __%   __%   __%
 
___%
    20       24       28       45       50       55       60       65       70  
    75       80       85       90       100       110       120       130      
140       150       160       170       180       190       200  
 
___%
    27       31       35       55       60       65       70       75       80  
    85       90       95       100       110       120       130       140      
150       160       170       180       190       200       210  
 
___%
    34       38       42       65       70       75       80       85       90  
    95       100       105       110       120       130       140       150    
  160       170       180       190       200       210       220  
 
___%
    41       45       49       75       80       85       90       95       100
      105       110       115       120       130       140       150       160
      170       180       190       200       210       220       230  
 
___%
    48       52       56       85       90       95       100       105      
110       115       120       125       130       140       150       160      
170       180       190       200       210       220       230       240  
 
___%
    55       59       63       95       100       105       110       115      
120       125       130       135       140       150       160       170      
180       190       200       210       220       230       240       250  
 
___%
    62       66       70       105       110       115       120       125      
130       135       140       145       150       160       170       180      
190       200       210       220       230       240       250       260  
 
___%
    69       73       77       115       120       125       130       135      
140       145       150       155       160       170       180       190      
200       210       220       230       240       250       260       270  
 
___%
    76       80       84       125       130       135       140       145      
150       155       160       165       170       180       190       200      
210       220       230       240       250       260       270       280  
 
___%
    83       87       91       135       140       145       150       155      
160       165       170       175       180       190       200       210      
220       230       240       250       260       270       280       290  
 
___%
    90       94       98       145       150       155       160       165      
170       175       180       185       190       200       210       220      
230       240       250       260       270       280       290       300  
 
___%
    97       101       105       155       160       165       170       175    
  180       185       190       195       200       210       220       230    
  240       250       260       270       280       290       300       310  
 
___%
    104       108       112       165       170       175       180       185  
    190       195       200       205       210       220       230       240  
    250       260       270       280       290       300       310       320  
 
___%
    111       115       119       175       180       185       190       195  
    200       205       210       215       220       230       240       250  
    260       270       280       290       300       310       320       330  
 
___%
    118       122       126       185       190       195       200       205  
    210       215       220       225       230       240       250       260  
    270       280       290       300       310       320       330       340  
 
___%
    125       129       133       195       200       205       210       215  
    220       225       230       235       240       250       260       270  
    280       290       300       310       320       330       340       350  
 
___%
    132       136       140       205       210       215       220       225  
    230       235       240       245       250       260       270       280  
    290       300       310       320       330       340       350       360  
 
___%
    139       143       147       215       220       225       230       235  
    240       245       250       255       260       270       280       290  
    300       310       320       330       340       350       360       370  
 

 



--------------------------------------------------------------------------------



 



TABLE B
PERFORMANCE OF SUPERVISED OPERATIONS
 
 
PERCENT     RETURN   PERCENTAGE INCREASE IN OPERATING PRETAX EARNINGS AND PRETAX
EARNINGS ON                                                                    
                    CAPITAL   ___%   ___%   ___%   ___%   ___%   ___%   ___%  
___%   ___%   ___%   ___%   ___%   ___%   ___%   ___%   ___%   ___%   ___%  
___%   ___%   ___%   ___%
 
___%
    10       12       15       20       30       32       35       37       40  
    42       45       47       50       52       55       57       60       61  
    63       65       67       70  
 
___%
    15       17       20       25       40       42       45       47       50  
    52       55       57       60       62       65       67       70       71  
    73       75       77       80  
 
___%
    20       22       25       30       50       52       55       57       60  
    62       65       67       70       72       75       77       80       81  
    83       85       87       90  
 
___%
    25       27       30       35       60       62       65       67       70  
    72       75       77       80       82       85       87       90       91  
    93       95       97       100  
 
___%
    30       32       35       45       70       72       75       77       80  
    82       85       87       90       92       95       97       100       101
      102       103       104       105  
 
___%
    35       37       40       50       80       82       85       87       90  
    92       95       97       100       101       102       103       105      
106       107       108       109       110  
 
___%
    40       42       45       55       90       92       95       97       100
      101       102       103       105       106       107       108       110
      111       112       113       114       115  
 
___%
    45       47       50       65       100       101       102       103      
105       106       107       108       110       111       112       113      
115       116       117       118       119       120  
 
___%
    50       52       55       70       105       106       107       108      
110       111       112       113       115       116       117       118      
120       121       122       123       124       125  
 
___%
    52       55       60       75       110       111       112       113      
115       116       117       118       120       121       122       123      
125       126       127       128       129       130  
 
___%
    52       60       65       80       115       116       117       118      
120       121       122       123       125       126       127       128      
130       131       132       133       134       135  
 
___%
    54       62       70       85       120       121       122       123      
125       126       127       128       130       131       132       133      
135       136       137       138       139       140  
 
___%
    54       62       70       85       125       126       127       128      
130       131       132       133       135       136       137       138      
140       141       142       143       144       145  
 
___%
    56       64       75       90       130       131       132       133      
135       136       137       138       140       141       142       143      
145       146       147       148       149       150  
 

 



--------------------------------------------------------------------------------



 



TABLE B, Continued
 
 
PERCENT     RETURN   PERCENTAGE INCREASE IN OPERATING PRETAX EARNINGS AND PRETAX
EARNINGS ON                                                                    
                    CAPITAL   ___%   ___%   ___%   ___%   ___%   ___%   ___%  
___%   ___%   ___%   ___%   ___%   ___%   ___%   ___%   ___%   ___%   ___%  
___%   ___%   ___%   ___%
 
___%
    71       73       75       77       80       81       83       85       87  
    90       91       93       95       97       100       101       102      
103       104       105       106       107  
 
___%
    81       83       85       87       90       91       93       95       97  
    100       101       102       103       104       105       106       107  
    108       109       110       111       112  
 
___%
    91       93       95       97       100       101       102       103      
104       105       106       107       108       109       110       111      
112       113       114       115       116       117  
 
___%
    101       102       103       104       105       106       107       108  
    109       110       111       112       113       114       115       116  
    117       118       119       120       121       122  
 
___%
    106       107       108       109       110       111       112       113  
    114       115       116       117       118       119       120       121  
    122       123       124       125       126       127  
 
___%
    111       112       113       114       115       116       117       118  
    119       120       121       122       123       124       125       126  
    127       128       129       130       131       132  
 
___%
    116       117       118       119       120       121       122       123  
    124       125       126       127       128       129       130       131  
    132       133       134       135       136       137  
 
___%
    121       122       123       124       125       126       127       128  
    129       130       131       132       133       134       135       136  
    137       138       139       140       141       142  
 
___%
    126       127       128       129       130       131       132       133  
    134       135       136       137       138       139       140       141  
    142       143       144       145       146       147  
 
___%
    131       132       133       134       135       136       137       138  
    139       140       141       142       143       144       145       146  
    147       148       149       150       151       152  
 
___%
    136       137       138       139       140       141       142       143  
    144       145       146       147       148       149       150       151  
    152       153       154       155       156       157  
 
___%
    141       142       143       144       145       146       147       148  
    149       150       151       152       153       154       155       156  
    157       158       159       160       161       162  
 
___%
    146       147       148       149       150       151       152       153  
    154       155       156       157       158       159       160       161  
    162       163       164       165       166       167  
 
___%
    151       152       153       154       155       156       157       158  
    159       160       161       162       163       164       165       166  
    167       168       169       170       171       172  
 

 